Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-10, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the patterning of the gate stack layer simultaneously forms a passivation layer on sidewall surfaces of the gate stack…”, in combination with the other limitations.
Re claims 11-16, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…etching the gate material layer with a first etchant, thereby forming a first gate stack in the center region and a second gate stack in the peripheral region; and etching the first and second gate stacks with a second etchant, the second etchant having a higher flow rate in the peripheral region than in the center region, thereby forming the first and second gate stacks with bottom portions narrower than respective top portions…”, in combination with the other limitations.
Re claims 17-20, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…patterning the dielectric layer, thereby forming a first plurality of dummy gates on the first plurality of fins and a second plurality of dummy gates on the second plurality of fins; and performing a dry etching process to the first and second pluralities of dummy gates by applying different etchant flow rates to the center and edge regions, thereby forming the first and second pluralities of dummy gates with bottom portions narrower than respective top portions…”, in combination with the other limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US Pub. 2019/0371795) is drawn to a method similar to claims 1-10, but does not teach or make obvious the simultaneous formation of a passivation layer during patterning.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898